Citation Nr: 0909169	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-36 170	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an ankle disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2009.  A transcript of the 
hearing is of record.  At the hearing, the Veteran indicated 
that he no longer desired to pursue an appeal of whether new 
and material evidence had been submitted to reopen a claim of 
service connection for a skin rash. Therefore, the Board 
finds that the appeal of that claim has been withdrawn.  See 
38 C.F.R. § 20.204 (2008).


FINDINGS OF FACT

1.  By a June 1994 rating decision, the RO denied claims of 
service connection for back disability and ankle disability; 
the Veteran did not appeal.

2.  The evidence related to the Veteran's claims, received 
since the June 1994 rating decision, relates to unestablished 
facts necessary to substantiate the claims and raises a 
reasonable possibility of substantiating the claims.




CONCLUSIONS OF LAW

1.  A June 1994 decision denying a claim of service 
connection for a back disability is final; new and material 
evidence sufficient to reopen the Veteran's claim has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 20.1103 (2008).  

2.  A June 1994 decision denying a claim of service 
connection for an ankle disability is final; new and material 
evidence sufficient to reopen the Veteran's claim has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105; 
38 C.F.R. §§ 3.156, 20.1103.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Veteran was denied service connection for back and ankle 
disabilities in June 1994.  Notice of the denial was sent to 
the veteran on June 30, 1994.  The claims were denied because 
at the time of the Veteran's separation from service, no 
permanent residual disabilities from injuries received in 
service were shown.  The Veteran did not appeal those 
decisions.  He applied to have his claims reopened in 
correspondence received in January 2002.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2008).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the June 1994 
rating decision consisted of the Veteran's service treatment 
records (STRs) through the end of his period of active duty 
ending in June 1968.  The STRs showed that the Veteran 
complained of ankle pain in April 1967 following a rappelling 
incident.  It was determined that he experienced trauma to 
his heels.  Records dated in May 1968 shows that the Veteran 
was in a motor vehicle accident.  He was diagnosed with a 
mild neck strain.  On the Veteran's separation examination 
dated in May 1968, he reported jammed ankles, and a neck 
strain was noted.  

The relevant evidence received since the June 1994 denial 
consists of VA treatment records, private medical records, a 
VA examination in July 2008, and the Veteran's testimony at 
his hearing in January 2009.  The VA treatment and private 
medical records document the Veteran's diagnoses of, and 
treatment for, back and ankle problems.  

A private medical record dated in March 1981 shows that the 
Veteran reported a back injury at work.  He reported noticing 
a right foot drop following his injury.  The Veteran also 
reported a history of low back pain going back several years.  
He was diagnosed with L4-5 and L5-S1 disc protrusion, and 
possible intermittent right S1 and L5 nerve root compression.  

A private medical record from C.O., M.D., dated in September 
2004 shows that the Veteran was opined to have a "lower 
motor neuron" disorder.  The Veteran reported a history of 
back trauma that dated back to service, including the 
rappelling incident where he injured his ankles.  The Veteran 
had diffuse atrophy in both lower extremities with obvious 
foot drop bilaterally.  Dr. C.O. noted that the Veteran was 
exposed to Agent Orange while in service.  He opined that the 
evidence pointed to a disturbance at the L4 and L5 levels.  

An MRI done of the Veteran's thoracic spine in October 2004 
shows that he had mild degenerative spondylosis involving the 
lower thoracic spine.

A letter from Dr. C.O. dated in November 2004 reveals that 
the Veteran was thought to be suffering from either a motor 
neuropathy or a variant of a motor neuron disease called 
progressive muscular atrophy.  

A private medical record from D.C., M.D. dated in January 
2006 shows that the Veteran related the in-service rappelling 
incident.  Dr. D.C. opined that the Veteran's ankles looked 
injured to him.  Dr. D.C. noted that the Veteran's service in 
Vietnam was certainly a concern, but opined that the 
Veteran's current problems were primarily venostasis with 
subsequent cellulitis.  X-rays of the Veteran's ankles 
revealed degenerative joint disease.  

The Veteran testified in January 2009 that he saw a physician 
about three weeks earlier at the Long Beach Veterans Hospital 
and was told he had a muscle disease.  He testified that the 
disease affected all of his muscles.  He also testified he 
had always had back problems since the rappelling injury.  

Since the foregoing newly received evidence relates to the 
unestablished facts necessary to reopen the previously denied 
claims, namely, evidence of permanent disabilities that could 
be related to service, the Board finds that it is both new 
and material.

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claims of service connection 
for back and ankle disabilities, and the application to 
reopen will therefore be granted.


ORDER

The claim of entitlement to service connection for a back 
disability is reopened; to this limited extent, the appeal of 
this issue is granted.

The claim of entitlement to service connection for an ankle 
disability is reopened; to this limited extent, the appeal of 
this issue is granted.


REMAND

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
the underlying claims of service connection for back and 
ankle disabilities.  This is so in light of the reopening of 
his claim.  38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

New evidence in the form of a July 2008 examination done for 
VA, including nexus opinions, has been received.  The Board 
must also remand so that the July 2008 examination report, 
can be considered by the agency of original jurisdiction 
(AOJ), which has not yet been done.  38 C.F.R. § 20.1304 
(2008); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003).

On remand, the AOJ should also obtain the records from the 
Long Beach Veterans Hospital identified by the Veteran at his 
January 2009 hearing.

Additionally, the Board notes that in November 2004, Dr. C.O. 
opined that the Veteran might be suffering from progressive 
muscular atrophy.  Progressive muscular atrophy is a 
disability for which presumptive service connection can be 
granted.  See 38 C.F.R. § 3.309.  The Veteran should be 
scheduled for a new VA examination to assess the likelihood 
that the Veteran has progressive muscular atrophy affecting 
the back or ankles that can be related to military service.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions: 

1.  The AOJ must ensure that all action 
required by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  Specifically, the AOJ 
must notify the claimant and the claimant's 
representative of any information and evidence 
not of record  (1) that is necessary to 
substantiate the appellant's claim for service 
connection; (2) that VA will seek to provide; 
and (3) that the claimant is expected to 
provide.  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The notice to the Veteran must also include 
the criteria for assignment of disability 
ratings and for award of an effective date.  
See Dingess/Hartman v. Nicholson, supra.  

2.  After securing any additional records the 
Veteran may have identified, including records 
from the Long Beach Veterans Hospital 
identified by the Veteran at his hearing in 
January 2009, the Veteran should be scheduled 
for a VA examination to assess whether he has 
a muscular disease, including progressive 
muscular atrophy, affecting the back or 
ankles.  The examiner is requested to, among 
other things, obtain a detailed history of the 
Veteran's symptoms as observed by him and 
others since service, review the record, and 
offer an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
diagnosed muscular disease affecting the back 
or ankles is related to the Veteran's military 
service.  

The Veteran's claims file, including a copy of 
this remand, must be made available to the 
examiner for review in connection with the 
examination.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examinations and 
associated with the claims file.  The AOJ 
should ensure that the examination report 
complies with this remand and answers the 
questions presented in the AOJ's examination 
request.  If any report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 38 
C.F.R. § 3.655 (2008).

3.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the underlying issues of service 
connection for back and ankle disabilities in 
light of all information or evidence received.  
Consideration should include the July 2008 
examination report.  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


